 Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 1 of 73 PageID #: 19604



                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

RAMACO RESOURCES, LLC,

           Plaintiff,

v.                                    Civil Action No. 2:19-cv-00703

FEDERAL INSURANCE COMPANY; and
ACE AMERICAN INSURANCE COMPANY,

           Defendants.


                     MEMORANDUM OPINION AND ORDER



           Pending are the motion for summary judgment of

plaintiff Ramaco Resources, LLC, and the motion for summary

judgment of defendants Federal Insurance Company and ACE

American Insurance Company, both filed on September 8, 2020.

ECF Nos. 151, 154.



                              I. Background



           This action involves an insurance claim arising out of

the collapse of a hopper inside plaintiff’s raw coal silo, which

damaged the base of the silo and the coal conveyor belt

underneath.    Despite extensive briefing from the parties raising

myriad arguments, the core dispute in this case is a simple one:

whether plaintiff’s hopper detached from the silo because of a
 Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 2 of 73 PageID #: 19605



sudden shift in the weight of coal in the silo, a covered peril,

or whether it collapsed because the weld attaching the hopper to

the silo was weakened by corrosion, an uncovered peril.


  A. The Parties


             Plaintiff Ramaco Resources, LLC (“Ramaco”) is a

publicly traded company that mines, processes, and sells

metallurgical or “met” coal, which is primarily used in steel

manufacturing processes.      Zaluski Dep. 281, ECF No. 154-6.


             Defendants Federal Insurance Company (“Federal”) and

ACE American Insurance Company (“ACE”) are both insurance

companies.    Defs.’ Decl. ¶¶ 2, 3, ECF No. 173-11.         Federal is

directly owned, and ACE is indirectly owned, by Chubb INA

Holdings Inc.    Id. at ¶ 4.     Federal utilizes claims personnel

who are employees of ACE, including the claims personnel who

handled plaintiff’s claims.       Id. at ¶ 13.


  B. Events Prior to the Failure Event


             Plaintiff acquired the Elk Creek property in 2012 in

Verner, West Virginia, in Logan County.         Annual Report 8, ECF

No. 154-7.    That property consisted of 17,128 acres, including

24 seams containing high-quality met coal that plaintiff had

targeted for production.      Id. at 9.    The property had previously

been operated by the Island Creek Coal Company, which ceased

                                     2
 Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 3 of 73 PageID #: 19606



coal production and decommissioned the preparation plant and

coal-handling facilities in 1999.        Id.


            In 2016, plaintiff hired Raw Resources, LLC (“Raw”) to

build a new coal preparation plant at Elk Creek and hired an

independent contractor named Rob Robertson to supervise.            Alvis

Dep. 10, 43, ECF No. 154-8.       Construction of the preparation

plant began in September 2016 and the plant began processing in

October 2017.    Id. at 49.    According to Christopher Blanchard,

plaintiff’s Chief Operating Officer, the plant was intended to

run continuously; however, between October 2017 and March 2018,

the plant ran on a five day a week schedule as some construction

work on the plant continued.       Blanchard Dep. 36-37, ECF No. 154-

9.   Normal, seven day per week operations commenced in March

2018.    Id. at 36.


            In addition to building the new coal plant, Raw was

contracted to refurbish three existing raw coal silos.            Alvis

Dep. 10.   The three silos were built in 1978 and decommissioned

at some point in the 1990s.       Bauersachs Dep. 134, 166, ECF No.

154-5.   The silos are open-top structures, made of concrete and

metal.   Alvis Dep. 12.     While decommissioned, the silos were

filled with dirt and raw coal to the point where the silo

connected to the hopper.      Bauersachs Dep. 134; Alvis Dep. 12-13.




                                     3
 Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 4 of 73 PageID #: 19607



           Michael Bauersachs, plaintiff’s CEO, determined, on

the advice of Rob Robertson, that the existing silos would be

usable if rehabilitated.      Bauersachs Dep. 166.      In relation to

the silos, Raw was contracted to “clean and remove debris,

replace cones (if required), replace cone liners, repair steel

structures and fit new feed conveyors, flop gates and feeders."

Alvis Dep. 72-73.     Raw removed the dirt and coal in the silos,

as well as plant life that had accumulated in the silos,

including a tree that had grown in one silo and some additional

vegetation in all three.      Id. at 12.


           At the time of the clean-out work, Raw observed some

cracks in the interior concrete of the silos, as well as rust on

the visible steel elements of the silo interior.           Id. at 25-26.

Raw’s structural engineer recommended to Robertson that

plaintiff obtain “a structural inspection by a qualified

Professional Engineer with experience in silo construction and

design . . . while the silos are clean, and easily accessible

for inspection.”     ECF No. 154-10.     Plaintiff’s in-house counsel,

Daniel Zaluski, who directed the cause of loss investigation,

testified that he was unaware of anyone at Ramaco being “made

aware of this recommendation.”       Zaluski Dep. 281.


           The hopper in each silo was connected to a

circumferential embedded steel plate on the wall of the silo by

                                     4
 Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 5 of 73 PageID #: 19608



a “fillet weld,” which bore the weight of the hopper and the

coal inside.    WJE-1 at 4, ECF No. 154-14.       Some silos are

constructed with an independent support structure for the hopper

- typically a concrete column with a cement pad - but none of

plaintiff’s silos had such a support system at the time of the

failure event.    Mamone Dep. 47, ECF No. 154-11.         The welds that

connect the hoppers to the embedded steel plates were original

to the 1978 silos and were not repaired or modified after

plaintiff purchased Elk Creek.       Bauersachs Dep. 99.


           While Raw, through its representative Andrew Alvis,

did testify to the presence of corrosion on the visible steel

elements of the silo, it also indicated that it was unaware of

“any issue with the fillet weld” and that if Raw employees had

“observed a safety issue related to the fillet weld, it [Raw]

would have alerted Ramaco.”       Alvis Dep. 74.     There is no record

that an inspection of the silos’ structure or their welds was

ever conducted prior to the failure event.          Blanchard testified

that he was not aware of “any time prior to [the failure event]

that the welds were inspected by a structural engineer” and that

the work done prior to commencing operations “would probably be

the last time they were looked at.”        Blanchard Dep. 96.


           According to Blanchard, the Elk Creek facility was

fully operational by March of 2018.        Blanchard Dep. 36.      The way

                                     5
 Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 6 of 73 PageID #: 19609



operations were run, raw coal was mined out of the various mines

on the Elk Creek property and was trucked to an area of the

preparation plant called the “truck dump.”          Id. at 39.    The raw

coal was processed in a “sizer,” in which the raw coal was

crushed into fragments less than four inches in size.            Id. at

42.   The sized raw coal was then moved by a “feed conveyor” 96

feet into the air, to the top of the middle silo (Silo 2).             Id.

at 40-42.   Directly below and perpendicular to the feed conveyor

was a short “transfer conveyor,” which allowed coal to be moved

into Silos 1 or 3, on either side of Silo 2.           Id. at 44-45.

Coal could be discharged out of the silos by the opening or

closing of a hydraulic gate at the bottom of the silos, onto a

“silo reclaim” conveyor.      Id. at 48.


            Plaintiff routinely ran into issues involving the

flowability of raw coal out of the silos, which was generally

moist and mixed with clay, stemming from one of two issues.             Id.

at 57-59.   First, the raw coal would clog the discharge port of

the hydraulic gate.     Id. at 58.     Second, the coal would stick

together inside the silo, forming an arch or bridge, “creating a

void underneath.”     Id.   Plaintiff’s employees utilized two

methods for clearing coal to allow improved flow in either case.

Id. at 59-62.    First, employees sometimes used metal tools to

dislodge raw coal or to break up clumps.         Id.   Second, they


                                     6
 Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 7 of 73 PageID #: 19610



sometimes used firehoses at the top or bottom of each silo to

loosen the coal or break the arch.        Id.   The water generally

caused the coal to flow out in a liquid-like sludge.            Id. at 72.


             Plant personnel monitored the flowability of the raw

coal from a control room.      Id. at 65-66.     When the control room

was alerted to a drop in flowability, it would dispatch

additional plant personnel to investigate the flowability issue

and utilize one of the methods for dislodging coal.           Id. at 67.


  C. The Failure Event


             The failure event giving rise to the insurance claim

at issue occurred around 12:00 PM on November 5, 2018.            Id. at

110.   During that morning, all three silos were measured to be

mostly empty for most of the morning.         Id. at 76.    Knowledge as

to how much coal was flowing immediately prior to the failure

event is limited.     As Blanchard explained, the measuring

apparatus, which measures the volume inside the silo by radar,

is imperfect and may read the silo as empty, even when there is

coal inside.    Id. at 43-44.     Further, the production reports, on

which Blanchard based his knowledge, only represent snapshots of

each hour and one could not determine, for example, “how many

minutes in each hour each one of the silos was in operation.”

Id. at 79.    The production reports were produced by control room

personnel manually recording the radar system’s output in a
                                     7
 Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 8 of 73 PageID #: 19611



spreadsheet.    Id. at 28-29.     Blanchard did not know when, during

the one-hour intervals the snapshots were taken, and it is not

otherwise established by the record.         See id. at 33-35.


           There is no record of any issues related to the

flowability of the coal inside Silo 1 on the morning of November

5, 2018.   Id. at 84.    This could either be because there was no

flowability issues or because the control room personnel failed

to observe or record one.      Based on Silo 1’s reading closest in

time to the failure event, there were between 1,031 and 1,334

tons of raw coal in the silo at the time of failure.            Mamone

Supp. Report, ECF No. 172-1.


           At some point between 12:00 and 1:00, the hopper

detached from the silo wall, fell about twenty feet, and damaged

the base of the silo and the conveyor system, forcing operations

to halt.   Nicolaro Dep. 154-55, ECF No. 151-4; Mamone Report SK-

01, ECF No. 172-2.     There was no damage to Silos 2 and 3.

Hungate Dep. 108, ECF No. 154-17.        The details of the hopper-

silo connection were not known to plaintiff at the time of the

failure event.    Blanchard Dep. 137-38.       Physical damage was

sustained only to the hopper, Silo 1, and the reclaim conveyor.

The other two coal silos were not themselves damaged.




                                     8
 Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 9 of 73 PageID #: 19612



  D. Insurance Claim and Investigation


            At the time of the failure event, the three silos were

covered as a single building under an all-risk property

insurance policy issued by defendant Federal.          Policy

FIC_008579, ECF No. 154-16; Resps. to Pl.’s Reqs. for Admis. 5,

ECF No. 151-17.


            Shortly after the failure event, Bauersachs contacted

plaintiff’s insurance broker, Peter Gibson of USI Insurance

Services, to notify him of the loss.         Gibson Dep. 75, ECF No.

154-19.   Gibson provided notice to defendants on November 6,

2018.   Id. at 80.    On November 7, 2018, defendant Federal sent

an independent insurance adjustor from a firm referred to as

“Sedgwick,” to assess the damage.        Zaluski Dep. 103.


            Plaintiff’s retained engineer on site, Robert Hungate,

advised that if plaintiff continued to use Silos 2 and 3, new

structural steel support should be added underneath the hoppers

to prevent a similar collapse.       Hungate Letter 3, ECF No. 154-

15.   Hungate also recommended the demolition of Silo 1 by an

experienced demolition contractor, given the extensive damage to

the silo.   Id.   Hungate did not form an opinion as to the cause

of the collapse.     Hungate Dep. 235, ECF No. 154-21.




                                     9
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 10 of 73 PageID #: 19613



            On November 8, 2018, Gibson met with Bauersachs,

Blanchard, Zaluski, and CFO Michael Windisch to discuss

coverage.   Gibson Dep. 86; Bauersachs Dep. 40-42.         At the

meeting, Gibson discussed exclusions and plaintiff’s post-loss

duties.   Id.   Following the meeting, Zaluski was given

responsibility for overseeing the insurance claim process and

coordinating communication with Federal.         Bauersachs Dep. 56;

Zaluski Dep. 83-85.


            Federal assigned one of its general adjusters, Frank

Gonsalves, to evaluate plaintiff’s claim.         Gonsalves Dep. 100,

ECF No. 154-22.    Gonsalves, in coordination with his manager,

Michael Nicolaro, hired an engineering firm Wiss, Janney,

Elstner Associates (“WJE”) to investigate the cause of the

failure event.    Id.   The investigation was led by Dr. Glenn

Rentschler, PE, PhD, a structural engineer and senior principal

with WJE.   WJE Decl. ¶¶ 2, 4, ECF No. 154-14.         Gonsalves and

Zaluski spoke on November 12, 2018 and Gonsalves issued a

reservation of rights letter, identifying the potential that

damages may be excluded as caused by wear and tear or planning,

design, materials or maintenance.        Gonsalves Letter, ECF No.

154-25.


            On November 14, 2018, Gonsalves and Rentschler visited

Elk Creek and met with Blanchard and Zaluski.          Blanchard Dep.

                                    10
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 11 of 73 PageID #: 19614



134-35.    Blanchard spent about one hour explaining the

operations at Elk Creek and what information plaintiff had

compiled regarding the failure event.         Id. at 135.    Gonsalves

and Rentschler met with plaintiff’s Chief Accounting Officer,

John Marcum.    Id.   Finally, Gonsalves and Rentschler were able

to go inside of Silos 2 and 3 but were unable to see the hopper

attachment on Silo 1, since it was still covered with raw coal

at the time.    Id. at 134-35.


             During the November 14 site visit, plaintiff was

engaged in an ongoing process of demolishing Silo 1, which

defendants’ representatives observed.        Rentschler Dep. 98-99,

ECF No. 151-16; Gonsalves Dep. 265-66, ECF No. 151-13.           Prior to

the demolition, on November 9, 2018, Gibson had informed

defendants’ employees by email that plaintiff planned to tear

down Silo 1 and requested more details as to what to expect

regarding the claims process.       ECF No. 153-2.     There is no

record that plaintiff was given further instruction at that

time.   Plaintiff retained the hopper itself but did not retain

the concrete silo, including the metal structures embedded in

the concrete that formed the point of failure.          Zaluski Dep.

185.    Gonsalves instructed plaintiff to preserve the hopper but

did not give any additional instructions regarding the remainder

of Silo 1.    Zaluski Dep. 300-01.       WJE did not give instructions


                                    11
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 12 of 73 PageID #: 19615



to plaintiff regarding preservation of evidence until May of

2019, several months after demolition.        Rentschler Dep. 204-05.


           Rentschler returned to Elk Creek on November 29, 2018

to continue WJE’s investigation.         WJE Decl. ¶ 17.   At this

point, he was able to observe the top edge of the hopper, which

had rust and a fractured weld on it.        Id.   He determined that a

metallurgist should assess the rust and the fractured weld.            Id.

When Zaluski on December 3, 2018 learned that defendants wanted

to conduct a third site visit and enlist a metallurgist, he

expected that litigation would ultimately be necessary to

recover on the claim.     Zaluski Decl. ¶ 4, ECF No. 154-26.


           On December 3, Zaluski discussed defendants’ plan with

Blanchard and Randall Atkins, plaintiff’s Chairman at the time.

Zaluski Decl. ¶ 5.     Blanchard then engaged an engineering firm,

Cintar Systems, Inc. (“Cintar”), to conduct their own

investigation as to the failure event and provide related

consulting services.     Id. at ¶ 6.     Cintar had also already been

retained to provide engineering consulting related to Silos 2

and 3.   Id.


           Rentschler returned to Elk Creek on December 14, 2018,

with the metallurgist, Robert Warke, for WJE’s third site visit.

WJE Decl. ¶ 17.    WJE issued its initial report as to causation

on January 4, 2019.     WJE-1, ECF No. 154-14.      That report
                                    12
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 13 of 73 PageID #: 19616



concluded that the collapse was caused by “corrosion and loss of

section at the embedded plate, the top edge of the hopper,

and/or at the connecting fillet weld at the notch in the

interior silo wall surface.”       Id. at 6.    Plaintiff received the

report on January 9, 2019.      Gibson 121-22.     Plaintiff voiced its

disagreement with the methodology and what it considered to be

equivocal language in the report but did not yet have its own

theory as to causation.      Blanchard Dep. 179-82.


           The January 4, 2019 report was reviewed by Gonsalves,

his manager, Nicolaro, Nicolaro’s manager, Tim Blake, and Kurt

Chapin, the Chief Technology Officer for defendants.           Chapin

Dep. 64.   This committee determined that, based on the report’s

finding that corrosion was the cause of loss, coverage should be

denied under the policy.      Id. at 67-68.     On January 18, 2019,

Federal informed plaintiff by letter that it would not extend

coverage to the failure event.       ECF No. 154-28.     The letter also

invited plaintiff to furnish any additional information it

thought might bear on the coverage decision.          Id.


           Plaintiff sent a response letter to Federal on

February 1, 2019, contending that WJE’s report was “artfully

worded” and indeterminate as to a definitive cause of failure.

ECF No. 154-29.    Plaintiff stated that “we agree with the report

that it is likely not possible to find the definitive cause of

                                    13
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 14 of 73 PageID #: 19617



failure.”   Id.   It also indicated that the “leading and most

logical cause of failure is a failure to a welded joint that

attached to the embedded plate in the concrete silo wall,” and

not corrosion.    Id.   WJE responded to plaintiff’s contentions by

letter, which was forwarded to plaintiff on February 21, 2019,

disagreeing with plaintiff’s positions.         ECF No. 154-30.


            Employees of both plaintiff and defendants met on

March 28, 2019 to discuss the claim further.          Plaintiff’s

retained engineers from Cintar presented its alternative theory

of the cause of loss, as well as the ongoing work at Elk Creek

to restart operations.     Blanchard Dep. 169.      Cintar explained

its theory that the failure was caused by coal in the silo

sticking together, forming an arch with a void underneath, and

then suddenly collapsing, overstressing the welds.           Id.   Cintar

did not present a written engineering report and the

presentation it showed did not mention the coal arch theory.

Id.; Zaluski Dep. 251-52.


            In response to plaintiff’s concerns with WJE’s report,

on April 4, 2019, WJE recommended additional investigation,

including laboratory testing of the steel on the hopper, as well

as inspection inside of Silos 2 and 3.        WJE-3, ECF No. 154-14.

While plaintiff offered to accommodate an inspection of the

remaining silos by use of man lifts and inspection from

                                    14
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 15 of 73 PageID #: 19618



underneath, they indicated that the coal silos would not be

emptied due to the high volume of coal that was being processed

at the time.    ECF No. 171-22 (April 17, 2019 email from Zaluski

to Gonsalves).    While WJE did not have the opportunity to

inspect the remaining silos, it was able to do laboratory

testing and conduct a mathematical analysis relating to Silo 1.

WJE Decl. ¶ 13.    WJE believed that the findings of these

analyses were consistent with its initial corrosion causation

determination and issued reports on June 19, 2019 and August 20,

2019 concerning these investigatory tasks.         Id. at ¶¶ 12, 13.


  E. Resumption of Operations


           Because the hopper collapse damaged the conveyor belt

that brought raw coal into the preparation plant, plaintiff’s

operations were disrupted without a replacement conveyor.

Plaintiff constructed a temporary conveyor belt, which was

operational on December 1, 2018.         ECF No. 156-4 (email from

Blanchard).    The temporary belt allowed operations to commence

but only at about 55-65% of its capacity.         ECF No. 156-5 (email

from Ramaco counsel to lender).


           Plaintiff constructed a new permanent conveyor, which

was initially scheduled for completion on December 30, 2018 but

was not completed until February 28, 2019.         Bauersachs Dep. 196-

97.   These delays were largely due to delays in fabrication of
                                    15
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 16 of 73 PageID #: 19619



construction materials off-site, as well as miscellaneous

unspecified causes.     Id. at 197.


           Plaintiff also undertook to add support structures

underneath Silos 2 and 3 per Hungate’s recommendation.           Kostic

Dep. 55-60.     Plaintiff did so to ensure employee safety and to

avoid scrutiny by the Mine Safety and Health Administration

(MSHA).   Id.   Plaintiff has not sought payment from the

defendants for the modifications it made to the two silos.            Silo

1 was never replaced.


           Plaintiff instituted this suit on August 21, 2019.

Notice of Removal, ECF No. 1.       Following the September 27, 2019

removal of this case, plaintiff filed its amended complaint on

November 12, 2019.     Notice of Removal; Amend. Compl., ECF No.

14.   Plaintiff seeks declaratory judgment, including a judicial

declaration that it is entitled to reimbursement for all amounts

owed under the policy and that defendants have an ongoing duty

to reimburse it for additional covered amounts (Count I),

alleges breach of contract against defendant Federal (Count II),

breach of the duty of good faith and fair dealing against

defendant Federal (Count III), and violation of the West

Virginia Unfair Trade Practices Act (“UTPA”) against defendants

(Count IV).     Amend. Compl. 18-22.




                                    16
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 17 of 73 PageID #: 19620



           Defendants pled six policy exclusions as affirmative

defenses: the “Acts or Decisions Exclusion,” the “Business

Errors Exclusion,” the “Inherent Vice / Latent Defect

Exclusion,” the “Planning, Design, Materials, Maintenance

Exclusion,” the “Wear and Tear Exclusion,” and the “Rust

Exclusion.”   Answers to Amend. Compl., ECF Nos. 29, 30.


           Both parties have moved for summary judgment.

Plaintiff has also moved to supplement its summary judgment

briefing based on documents and expert testimony produced by

defendants after the close of discovery pursuant to the

magistrate judge’s order compelling production.          ECF Nos. 200-1,

261.   Defendants oppose the motion to supplement, inasmuch as

they contend it is an improper attempt to file a sur-reply and

that plaintiff had the opportunity to seek an extension of the

dispositive motions deadline, which it failed to take.           Though

the evidence presented in the supplement is not dispositive in

determining the summary judgment motions, the court considers it

as well.



                        II. Standard of Review




           Summary judgment is appropriate only “if the movant

shows that there is no genuine dispute as to any material fact


                                    17
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 18 of 73 PageID #: 19621



and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).     “Material” facts are those necessary to

establish the elements of a party’s cause of action.           Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also News

& Observer Publ’g Co. v. Raleigh-Durham Airport Auth., 597 F.3d

570, 576 (4th Cir. 2010).      A “genuine” dispute of material fact

exists if, in viewing the record and all reasonable inferences

drawn therefrom in a light most favorable to the non-moving

party, a reasonable fact-finder could return a verdict for the

non-moving party.    Anderson, 477 U.S. at 248.


           Inferences that are “drawn from the underlying facts

. . . must be viewed in the light most favorable to the party

opposing the motion.”     United States v. Diebold, Inc., 369 U.S.

654, 655 (1962).    A party is entitled to summary judgment if the

record, as a whole, could not lead a rational trier of fact to

find for the non-moving party.       Williams v. Griffin, 952 F.2d

820, 823 (4th Cir. 1991).      Conversely, summary judgment is

inappropriate if the evidence is sufficient for a reasonable

fact-finder to return a verdict in favor of the non-moving

party.   Anderson, 477 U.S. at 248.




                                    18
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 19 of 73 PageID #: 19622



                             III. Discussion



            The insurance policy at issue covers “direct physical

loss or damage to” a “building” or “personal property” “caused

by or resulting from a peril not otherwise excluded.”           Policy at

FIC_008593.   It is undisputed that the silos are covered as

buildings for this purpose and the conveyor system is personal

property.   As it relates to the first three counts, which all

center on whether defendants breached the contract through non-

payment on these losses, defendants argue that their theory of

causation, if accepted, invokes the “Rust Exclusion” and the

“Wear and Tear Exclusion,” and that based on plaintiff’s

experts’ testimony, plaintiff’s theory of causation invokes the

“Inherent Vice / Latent Defect Exclusion.”         Plaintiff primarily

argues that these provisions do not apply because they are

ambiguous and because most of its losses were directly caused by

a falling object, rather than corrosion, even under defendants’

theory.   Plaintiff also argues that defendants are precluded

from arguing that the Rust Exclusion is not ambiguous based on

the participation of a company related to defendants in a prior

case, Copper River v. Chubb Custom Insurance, Co., 2018 WL

6220064 (D. Alaska September 19, 2018), which will be discussed.


            Defendants move for summary judgment as to most of

plaintiff’s claimed damages, including punitive damages and

                                    19
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 20 of 73 PageID #: 19623



Hayseeds damages, and as to Count IV (UTPA), as unsupported by

admissible evidence.     Plaintiff argues that defendants’

determination that corrosion was the sole cause of loss requires

dismissal of all defenses other than those based on the Wear and

Tear and Rust Exclusions.


  A. Causation Theories


             Central to this case are the parties’ divergent

theories as to what caused the silo to collapse, primarily

informed by the opinions of their respective expert witnesses.

There is a marked dispute as to whether the failure event was

caused by the weld being rendered ineffective by corrosion, as

defendants contend, or whether it was caused by raw coal

sticking together and forming an arch, which then collapsed

inside the silo, thus destroying the weld, as argued by the

plaintiff.    If defendants’ theory is correct, then the peril

falls within the Rust Exclusion, the Wear and Tear Exclusion,

and potentially the Inherent Vice / Latent Defect Exclusion,

precluding coverage for the collapse.        If plaintiff’s theory is

correct, the peril does not fall within any of these exclusions

and plaintiff would be entitled to coverage.


             There is no material dispute as to the basic structure

of the silo and the conical steel hopper.         The top of the hopper

plate was connected by a fillet weld to a 3/8” thick continuous
                                    20
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 21 of 73 PageID #: 19624



steel plate that was embedded in the circumference of the 13”

thick concrete wall of the silo.         The embedded steel plate was

connected to the concrete wall with reinforcing bar anchors.

The top of the hopper appears to have been connected to the

embedded plate through a continuous lap joint fillet weld, i.e.,

one between overlapping metals that are welded together at their

respective edges, which was the sole support keeping the hopper

suspended above the ground.      It is also undisputed that the

point of failure was at the weld site between the hopper and the

embedded plate.


           Likewise, it is not disputed that the three silos were

built in 1978, with the hoppers themselves being original to

those silos.   The silos were utilized by the prior owner until

being decommissioned in the 1990s, when they were filled with

dirt and sediment until being recommissioned in 2017.           There is

no record that the silo-to-hopper connections, including the

weld, were ever inspected, improved, or maintained in the

intervening years.     The top of the silos were open and exposed

to the elements.    Moreover, it is undisputed that the interior

of the silos were moist environments when coal was present, and

that plaintiff utilized firehoses to break up clogged coal.


           Defendants’ theory of causation relies on the opinions

of three engineers – Dr. Rentschler, Dr. Altstadt, and Mr. Warke

                                    21
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 22 of 73 PageID #: 19625



who opined that the weld failed because of corrosion.           The

January 4, 2019 report, the first to identify corrosion as the

cause of loss, was based on Rentschler and Warke’s observations

over the course of three site visits.        Based on its observations

and conversations with plaintiff’s employees, WJE concluded that

the weld, the hopper plate, and the embedded plate, were

susceptible to corrosion because they were not made of stainless

steel and did not have a stainless-steel lining.          WJE-1 at 6.

Moreover, the silo, hopper, and weld experienced 20 years of

exposure to moisture from wet coal when in use from 1978 until

the late 1990s, and then to rainwater for another 20 years while

not in use, due to the open-top structure of the silo.           Id.

The weld was then exposed to moisture from coal again from 2017

until the time of loss in November 2018.         Id.   Rentschler

observed significant rust and section loss on and around the

fractured weld.    WJE Decl. ¶ 17.


           WJE also performed a laboratory investigation of

samples from the top edge of the hopper and the embedded plate,

which revealed that parts nearest to the weld had lost more

thickness than parts further from the weld, suggesting a greater

degree of corrosion near the point of failure.          WJE-4 at 2-3.

Finally, Dr. Alstadt performed a “Finite Element Analysis,”

which utilizes complex equations to quantify various factors,


                                    22
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 23 of 73 PageID #: 19626



such as stress, strain, and displacement.         WJE Decl. ¶ 13.     The

results of this analysis were consistent with the finding that

corrosion was the cause of loss on Silo 1.         Id.


            Plaintiff does not contest the presence of corrosion

at or around the weld, but insists that corrosion was not the

cause of failure.    Their theory of loss is based on the opinion

of Frank Mamone of SEI Engineers, Inc., who opined “that

corrosion was not the predominant cause of the hopper failure,”

and instead that “material flow problems caused a stable arch

that collapsed, producing a large impact load on the hopper.”

Mamone Report 11, ECF No 172-2.       Mamone conducted a site visit

on November 7, 2019, observed the remaining debris of the hopper

and Silos 2 and 3, and discussed the operation of the mine with

plant personnel.    Id. at 2.    Using samples of coal from Elk

Creek, Mamone determined the likely cohesiveness and the

flowability of the material in the silo at the time of failure.

Id. at 3.   Mamone concluded that the cohesiveness of the coal,

as well as the history of coal arches forming in the silos, were

consistent with a coal arch forming immediately prior to

failure.    Id. at 8.   Moreover, he concluded that photographs of

the hopper after the failure event, showing it upright, suggest

that it fell uniformly, which would be inconsistent with the

corrosion theory, inasmuch as the corrosion theory involves a


                                    23
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 24 of 73 PageID #: 19627



single detachment point, followed by a gradual “unzipping” of

the remaining weld length.      Id.    Finally, he found that since

the hopper had recently held a much greater weight of coal than

that which was in the silo at the time of failure, the coal had

likely been moving immediately prior to the failure event, thus

imposing greater force than stationary coal.          Id.


           These competing and mutually exclusive theories cannot

be resolved on summary judgment.           If defendants’ theory is

correct, then the peril that caused this loss can be fairly

described as “corrosion” or “deterioration,” as those terms are

ordinarily used.    Moreover, if defendants are correct that the

use of non-stainless steel or lack of stainless-steel lining on

the weld resulted in corrosion that brought about the failure,

then that may fairly be described as a “latent defect.”            If

plaintiff is correct, then the failure was caused by the

collapse of a coal arch rather than by corrosion, which would

invoke no exclusions.


           The Rust Exclusion, defendants’ Sixth Affirmative

Defense, states that “[t]his insurance does not apply to loss or

damage caused by or resulting from rust, oxidation, corrosion or

discoloration.”    Policy 171.     As stated, whether corrosion was

the cause of loss remains a disputed issue of material fact.

Plaintiff argues that the Rust Exclusion is ambiguous and should

                                      24
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 25 of 73 PageID #: 19628



be construed to bar recovery only as to what it calls

“superficial corrosion,” as opposed to “structural corrosion.”1

Plaintiff observes that the first three terms of the exclusion,

“rust,” “oxidation” and “corrosion,” could apply to both

structural or superficial problems, whereas the fourth term,

“discoloration,” could only apply to superficial problems.

Utilizing the interpretive canons of noscitur a sociis and

ejusdem generis, the plaintiff argues that it would be

reasonable to read the first three terms to be of like kind to

the fourth, that is, so that they only cover superficial damage.


           The task of a court interpreting the language in an

insurance policy is to give it its plain, ordinary meaning.

Murray v. State Farm Fire and Ins. Co., 509 S.E.2d 1, 6 (W.Va.

1998).   The court finds that the word “corrosion” in the rust

exclusion is unambiguous in this context and the proposed

interpretation by plaintiff is not a reasonable one.           The plain,

ordinary meaning of the word “corrosion” unambiguously

encompasses both superficial and structural damage in its

ordinary meaning or usage, but it does not cover one kind of

damage to the exclusion of the other.        To adopt plaintiff’s



1 Plaintiff does not explain in     its motion for summary judgment
what is meant by superficial or     structural corrosion. The court
proceeds on the assumption that     defendants’ causation theory
entails structural, rather than     superficial corrosion.

                                    25
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 26 of 73 PageID #: 19629



reading of the clause would amount to rewriting the contract to

add the word “superficial” prior to each of the first three

words in the list.     Such an interpretation would contravene the

clear text of the contract.


           Moreover, nothing in the definition of “corrosion”

would appear to confine it to merely superficial damage.

Corrosion is undefined in the policy, but in the insurance

context, courts have found it to mean “the chemical or

electrochemical reaction between a material, usually a metal,

and its environment that produces a deterioration of the

materials and its properties.”       Bishop v. Alfa Mut. Ins. Co.,

796 F. Supp. 2d 814, 816 n.1 (S.D. Miss. 2011) (quoting In re

Chinese Manufactured Drywall Prods. Liab. Litig., 706 F.Supp.2d

655 (E.D. La. Apr. 8, 2010)).


           “Because the exclusion is readily understood in

accordance with the plain meaning of its language, this Court

need not employ extraordinary canons of construction.”           TravCo

Ins. Co. v. Ward, 736 S.E.2d 321, 328 (Va. 2012).          Under West

Virginia law, the interpretive canons are employed to resolve

ambiguities where they exist, not to generate ambiguity where

there is none.    “Where the provisions of an insurance policy

contract are clear and unambiguous they are not subject to

judicial construction or interpretation, but full effect will be

                                    26
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 27 of 73 PageID #: 19630



given to the plain meaning intended.”        Farmers & Mechanics Mut.

Ins. Co. v. Allen, 778 S.E.2d 718, Syl. Pt. 1 (W.Va. 2015)

(quoting Keffer v. Prudential Ins. Co. of America, 172 S.E.2d

714, Syl. (W.Va. 1970)).      The Court in Keffer explained the

rationale for this rule as follows:

     The question of construction of a contract of
     insurance, as of the construction of contracts
     generally, can arise only when the language of the
     contract is in need of construction. If the language
     employed is unambiguous and clear, there is no
     occasion for construction. Stated differently, resort
     to general rules for the construction of an insurance
     policy is unnecessary where the contract is
     unambiguous and its meaning is clear. The court is
     bound to adhere to the insurance contract as the
     authentic expression of the intention of the parties,
     and it must be enforced as made where its language is
     plain and certain. This means that the terms of an
     unambiguous insurance policy cannot be enlarged or
     diminished by judicial construction, since the court
     cannot make a new contract for the parties where they
     themselves have employed express and unambiguous
     words.

172 S.E.2d at 715.


           Plaintiff nevertheless relies heavily upon Copper

River.   2018 WL 6220064.     In that case, the court found that the

words “rust, oxidation, and corrosion” were ambiguous when

followed by “discoloration,” being a policy exclusion with the

same language as the one at issue here.         Id.   The court

concluded that while the insurer’s interpretation of the words

“rust,” “oxidation,” and “corrosion,” as encompassing both

structural and superficial damage was a reasonable one, the

                                    27
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 28 of 73 PageID #: 19631



insured’s narrower interpretation, that it only applied to

superficial damage, was reasonable because one out of four words

in the list, discoloration, could be understood as only

embracing superficial damage.       Id.   As explained above, under

West Virginia law, there is no need for construction of

unambiguous language that is clear on the face of the policy.


           The Copper River court’s conclusion that the exclusion

language is ambiguous is distinguishable inasmuch as it relied

on portions of an insurance policy that are not present in the

policy at issue here.     In particular, the court considered “the

strongest support” for the insured’s position, which it

ultimately adopted, to be the fact that the insurer’s broad

interpretation of the Rust Exclusion would make the “Hidden

Decay” provision of the policy superfluous.         Id. at *5.      That

policy excluded coverage under a so-called “Collapse Exclusion”

for loss or damage caused by or resulting from “falling down or

caving in of all or any part of a structure.”          Id.   That

exclusion contained an exception, called the “Hidden Decay”

provision, part of a broader provision which reinstated coverage

otherwise falling under the Collapse Exclusion if the loss was

caused by “the actual abrupt falling down or caving in of all or

any part of a structure caused by or resulting from . . . decay

that is hidden from view, unless the presence of such decay is


                                    28
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 29 of 73 PageID #: 19632



known to an insured prior to the actual abrupt falling down or

caving in of all or any part of a structure.”          Id.    The Rust

Exclusion did not have such a provision reinstating coverage.

Id.   The court reasoned that, given the overlap in the ordinary

meanings of corrosion and decay, the insurer could invoke the

corrosion exception under the broader definition and effectively

cancel out the provision reinstating coverage under the Hidden

Decay provision.    Id.   The court concluded that the narrower

definition of corrosion would allow for both the Rust Exclusion

and the Hidden Decay provision to function and left no portion

of the policy useless or inexplicable.        Id. at 6.      The policy

provision at issue in this case has neither the Collapse

Exclusion, nor the exception to the exclusion in the Hidden

Decay provision.    Thus, the factor which the Alaska court

considered to be most significant in finding and resolving

ambiguity is not present here and does not undermine the plain

meaning of corrosion, which unambiguously covers both

superficial and structural damage within the context of this

insurance policy.


           These differences also highlight why defendants are

not collaterally estopped from relitigating whether the Rust




                                    29
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 30 of 73 PageID #: 19633



Exclusion covers structural damage, as plaintiff argues.2

Applying collateral estoppel “forecloses the relitigation of

issues of fact or law that are identical to issues which have

been actually determined and necessarily decided in prior

litigation in which the party against whom [collateral estoppel]

is asserted had a full and fair opportunity to litigate.”

Sedlack v. Braswell Servs. Group, Inc., 134 F.3d 219, 224 (4th

Cir. 1998) (internal quotation marks and citation omitted).

Whether a federal court judgment has preclusive effect is

determined by federal common law.        See Semtek Int'l v. Lockheed

Martin Corp., 531 U.S. 497, 507–08 (2001).         “For judgments in

diversity cases, federal common law incorporates the rules of

preclusion applied by the State in which the rendering court

sits.”   Id.   Thus, West Virginia’s rules of collateral estoppel

apply.


           Under West Virginia law, the doctrine of collateral

estoppel, also called issue preclusion, bars litigation of a

disputed issue where four factors are present:

     (1) The issue previously decided is identical to the
     one presented in the action in question; (2) there is
     a final adjudication on the merits of the prior
     action; (3) the party against whom the doctrine is
     invoked was a party or in privity with a party to a

2 Plaintiff’s argument is predicated on the involvement of a
company related to defendants in the Copper River case, Chubb
Custom Insurance, Co. The court does not reach whether either
defendant is in privity with Chubb Custom.

                                    30
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 31 of 73 PageID #: 19634



     prior action; and (4) the party against whom the
     doctrine is raised had a full and fair opportunity to
     litigate the issue in the prior action.

State v. Miller, 459 S.E.2d 114, Syl. Pt. 1 (W.Va.1995).


           Plaintiff has not established the elements of

collateral estoppel, most notably the requirement that the

identical issue be presented in the action in question.            The

analysis applied by the Alaska court in Copper River was

substantially predicated on the Hidden Decay provision of the

insurance policy which is not present in plaintiff’s insurance

policy.   In ascertaining the meaning of insurance contracts,

courts must “construe all parts of the document together.”

Payne v. Weston, 466 S.E.2d 161, 166 (W.Va. 1995).           Thus, even

though the language of the Rust Exclusion is identical to that

before the Alaska court, the policies differ in material ways

and the high bar of identicality of issues is not met here.

Accordingly, the provision here unambiguously applies to

structural corrosion and defendants are not issue precluded from

relitigating the point.      Therefore, the Rust Exclusion is not

ambiguous as applied, and the applicability of the Rust

Exclusion, and with it defendants’ obligation to pay under the




                                    31
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 32 of 73 PageID #: 19635



contract, hinges on the accuracy of defendants’ theory of

causation.3


            The same is true for the Wear and Tear Exclusion,

defendants’ Fifth Affirmative Defense.        The policy provides that

“[t]his insurance does not apply to loss or damage caused by or

resulting from wear and tear or deterioration.”          Policy at

FIC_008608.     Deterioration is “the gradual worsening of an

object due to natural causes.”       Libbey Inc. v. Factory Mutual

Ins. Co., 2007 WL 9757792 at *4 (N.D. Ohio June 21, 2007)

(citing Cavalier Group v. Strescon Industries, Inc., 782 F.Supp.

946, 955-56 (D. Del. 1992)).       Courts have applied similar

exclusions for deterioration to losses resulting from corrosion

of metal.     Reliance Ins. Co. v. Cooper/T. Smith Corp., 2001 WL

530438, at *2 (S.D. Ala. Apr. 24, 2001) (“[T]his Court

determines that the word ‘deterioration’, as used in this

policy, incorporates within its meaning the term ‘corrosion’”);

Murray v. State Farm Fire & Cas. Co., 219 Cal. App. 3d 58, 64


3  Though not argued by defendants, it is also doubtful that the
doctrine of collateral estoppel even applies to the issue which
plaintiff has identified for preclusion, inasmuch as the issue
relates to an unmixed question of law. See 18 Wright, Miller &
Cooper, Federal Practice and Procedure § 4425 (3d ed. 2021)
(“[P]reclusion does not extend to principles of law formulated
in abstract terms that could apply to completely separate fact
settings”). Under West Virginia law, “[t]he question as to
whether a contract is ambiguous is a question of law to be
determined by the court.” Am. States Ins. Co. v. Surbaugh, 745
S.E.2d 179, 186 (W. Va. 2013).

                                    32
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 33 of 73 PageID #: 19636



(Ct. App. 1990) (“[T]he exclusion for ‘deterioration’ means that

[the insurer] is not obligated to compensate the [insured] for

their corroded water pipe”).


            Plaintiff argues that both “wear and tear” and

“deterioration” are ambiguous as to whether they encompass

corrosion and that reading “deterioration” in the Wear and Tear

Exclusion to encompass corrosion renders the word “corrosion” in

the Rust Exclusion surplusage.       Despite contending the terms are

ambiguous, plaintiff does not offer an alternative meaning for

this provision, but instead merely insists that the terms cannot

encompass corrosion if corrosion is excluded under another

policy provision.


            Because corrosion is a process which often results in

deterioration of the item subject to the corrosion, substantial

overlap in real-world application of these provisions is to be

expected.   Despite that overlap, neither word necessarily

encompasses the other.     For example, some courts have construed

“deterioration” in exclusions to only apply to natural causes,

as opposed to non-natural causes, such as negligent construction

or exposure to artificial chemicals.        Libbey Inc. v. Factory

Mutual Ins. Co., 2007 WL 9757792 at *4 (N.D. Ohio June 21, 2007;

Cavalier Group v. Strescon Industries, Inc., 782 F.Supp. at 956

(D. Del. 1992).    Additionally, courts have at times construed

                                    33
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 34 of 73 PageID #: 19637



the word to only apply to slow-moving deterioration or

disintegration.    Butki v. United Servs. Auto. Assn., 225 Cal.

App. 3d 464, 467 (Ct. App. 1990).


           This court need not determine whether the word

“deterioration” in the policy applies only to worsening caused

by natural and/or slow-moving agents inasmuch as it appears

undisputed that under defendants’ causation theory, the weld was

corroded by long-term and natural agents, here long-term

exposure to atmospheric moisture and wet coal.          It suffices that

either narrower interpretation would avoid surplusage, as the

common meaning of corrosion does not apply only to natural

and/or slow-moving agents.      Moreover, where corrosion is defined

as a “chemical or electrochemical reaction,” deterioration can

be present without corrosion inasmuch as it may occur by

physical processes, such as friction.


           Accordingly, the Wear and Tear Exclusion unambiguously

covers defendants’ theory of causation, thus absolving defendant

of the obligation to pay under the policy.         Because the accuracy

of defendants’ causation theory involves a matter of disputed

material fact, summary judgment for either party is denied as to

this defense, as well.


           The policy also does not permit recovery where loss or

damage is “caused by or resulting from inherent vice or latent
                                    34
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 35 of 73 PageID #: 19638



defect.”   See Policy at FIC_008606.       A latent defect is “[a]

defect not manifest, but hidden or concealed, and not visible or

apparent; a defect hidden from knowledge as well as from sight;

specifically, a defect which reasonably careful inspection will

not reveal; one which could not have been discovered by

inspection.”   TravCo Ins. Co., 736 S.E.2d at 326.         An inherent

vice has been defined by courts as “any existing defects,

diseases, decay or the inherent nature of the commodity which

will cause it to deteriorate with a lapse of time.”           GTE Corp.

v. Allendale Mutual Ins. Co., 372 F.3d 598, 611 (3d Cir. 2004)

(quoting Port of Seattle v. Lexington Ins. Co., 48 P.3d 334, 337

(Wash. 2002)).    Alternatively, it has been defined as a cause of

loss that “does not relate to an extraneous cause but to a loss

entirely from internal decomposition or some quality which

brings about its own injury or destruction.         The vice must be

inherent in the property for which recovery is sought.”            Id.


           If WJE is correct that the selection of a weld and

connecting plates made of ordinary steel, rather than stainless

steel, and the failure to use stainless steel to protect the

weld, left the weld susceptible to moisture and corrosion that

caused the loss, see WJE-1 at 6, then that susceptibility to

corrosion may itself be an inherent vice of the weld, as it

would constitute the “inherent nature of the commodity which


                                    35
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 36 of 73 PageID #: 19639



will cause it to deteriorate with a lapse of time.”           GTE Corp.,

372 F.3d at 611.    Thus, plaintiff’s argument that defendants

have concluded that corrosion was the sole cause of loss is not

a basis for summary judgment on the Inherent Vice / Latent

Defect Exclusion.


           Whether the weld’s susceptibility to rust was the

cause of the collapse is a material, factual dispute.           Mamone

noted in his deposition, that he based his conclusions on a

“pristine weld.”    Mamone Dep. 114.      In other words, while he did

not reach a conclusion regarding the actual state of the weld,

he opined that the failure event would have occurred regardless

of the weld quality at the time of the collapse under his

theory.   Id.   If the failure would have occurred even with a

pristine weld, then the fact that the weld was corroded, and

susceptible to corrosion, was not the cause of failure.            If the

factfinder were to find Mamone’s causation theory to be more

persuasive than that of WJE, then the factfinder would likewise

conclude that a defective weld did not cause the loss and would

not implicate the latent defect or inherent vice exclusions.


           Defendants also argue that Mamone’s testimony

conclusively establishes that the Inherent Vice / Latent Defect

Exclusion applies based on an answer he gave in his deposition.

See Mamone Dep. 133 (“Q: Was the weld defective in any way? A:

                                    36
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 37 of 73 PageID #: 19640



What do you mean by defective? I mean it failed, it must have

been defective.”).     Defendants’ argument contradicts Mamone’s

analysis and seeks to capitalize on a single ambiguous answer in

his deposition testimony.      Given Mamone’s theory is that even a

pristine weld would have failed under his theory of arch

collapse, the line of testimony on which defendants rely cannot

be understood to go as far as they contend.


           Moreover, the word “defective” was not defined by

defendants’ counsel in the question posed to Mamone, who asked

“What do you mean by defective?”         Thus, the word may have meant

something different to Mamone personally than what is meant by

“Defect” in the policy.      Id.   Mamone went on to supply a broad

definition of defectiveness, which would essentially cover any

weld which fails, in response to counsel’s question.           Id. (“A:

What do you mean by defective?       I mean it failed, it must have

been defective.”).     No case on which defendants rely endorses

such a broad notion of what constitutes a latent defect or

inherent vice in an insurance policy, i.e., anything that fails

is defective, and such a definition would appear to be untenable

in the context of an all-risk insurance policy.          It is worth

noting as well that Mamone expressly testified that he did not

believe that a design defect caused the failure event.           Id. at

133.   Accordingly, Mamone’s testimony does not establish the


                                    37
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 38 of 73 PageID #: 19641



applicability of the Inherent Vice / Latent Defect Exclusion.

Accordingly, whether that Exclusion applies remains an issue of

material fact and summary judgment cannot be granted on the

Exclusion.


             Plaintiff also asserts that it is entitled to coverage

based on the Mechanical Breakdown Exclusion of the policy.

Defendants have not asserted the Mechanical Breakdown Exclusion

as a basis to deny coverage under the policy’s coverage clause,

either in their answers or in their summary judgment memorandum,

though they do argue that the Mechanical Breakdown Exclusion

does not afford plaintiff coverage.        See ECF Nos. 14, 155.      The

Mechanical Breakdown Exclusion states that “[t]his insurance

does not apply to loss or damage caused by or resulting from

mechanical breakdown.”     Policy at FIC_008759.       Specifically

exempted from the exclusion is an “abrupt and accidental

breakdown of mechanical or electrical system or apparatus which

causes direct physical loss or damage to all or part of that

mechanical or electrical system or apparatus provided the direct

physical loss or damage becomes manifest at the time of the

breakdown that caused it.”      Id.    On its face, this Exclusion is

not an affirmative grant of coverage, even if the loss here

falls within the Exclusion’s exception for “abrupt and

accidental breakdown,” as plaintiff argues.


                                      38
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 39 of 73 PageID #: 19642



             Plaintiff asserts, without evidence, that it paid a

separate surcharge for coverage for “accidental breakdowns” to

mechanical or electrical systems and that this is why the policy

includes the exclusion for losses resulting from mechanical

breakdown.    It also asserts, without evidence, that defendants

market the policy as covering losses for abrupt and accidental

mechanical breakdowns.     Plaintiff fails to cite a provision of

the policy that states or implies that coverage for accidental

breakdown is somehow broader than the coverage clause of the

all-risk policy or that the other exclusions that apply under

defendants’ causation theory do not apply to an abrupt or

accidental mechanical breakdown.         Without policy language to

analyze or evidence external to the contract, the court of

course cannot credit plaintiff’s argument expanding coverage

beyond what falls under the general coverage clause.           Inasmuch

as defendants do not seek to assert the Mechanical Breakdown

Exclusion and the exclusion does not affirmatively grant any

additional coverage, the court denies plaintiff’s motion for

summary judgment on the basis of the Mechanical Breakdown

Exclusion.4




4 The court does not reach defendants’ argument that the “abrupt
and accidental breakdown” exception to the exclusion does not
apply.

                                    39
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 40 of 73 PageID #: 19643



           Defendants in their answers to the amended complaint

raise three additional policy exclusions as affirmative

defenses: the Acts or Decisions Exclusion, the Business Errors

Exclusion (both listed in the Second Affirmative Defense), and

the Planning Exclusion (Fourth Affirmative Defense).           Plaintiff

argues for summary judgment on these defenses inasmuch as the

application of these defenses is inconsistent with defendants’

theory of causation that corrosion was the sole cause of the

failure.


           Defendants do not argue that their causation theory

implicates any of these three exclusions, but instead argue that

summary judgment is not appropriate inasmuch as these exclusions

apply to theories that plaintiff has floated at times during

litigation.   For this contention, defendants cite only to

deposition testimony by Kurt Chapin, defendant Ace’s Chief

Technology Officer, who stated that plaintiff had at some point

asserted an issue with the design of the fillet weld that held

the hopper in place, though he stated that the nature of the

issue was unclear to him and that plaintiff did not support that

position with an engineering report.        Chapin Dep. 17-18, ECF No.

173-14.


           This testimony does not establish that under

plaintiff’s causation theory any of the above exclusions apply.

                                    40
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 41 of 73 PageID #: 19644



Defendants bear the burden of proof at trial of establishing

that any of their affirmative defenses are consistent with one

of the two causation theories for which there is evidence.            In

failing to present relevant evidence or argument as to how

plaintiff’s theory implicates these policy exclusions,

defendants have abandoned these affirmative defenses.           See

Lipton v. County of Orange, N.Y., 315 F.Supp.2d 434, 446

(S.D.N.Y. 2004) (“This Court may, and generally will, deem a

claim abandoned when a plaintiff fails to respond to a

defendant's arguments that the claim should be dismissed”).

Thus, summary judgment in plaintiff’s favor is appropriate as to

defendants’ Second Affirmative Defense (the Acts or Decisions

Exclusion and the Business Errors Exclusion) and Fourth

Affirmative Defense (the Planning Exclusion).          If plaintiff at

trial attempts to state a claim that is excluded by any of these

three exclusions, the court may allow defendants to resurrect

them.


             Defendants’ answers raise several generalized

affirmative defenses not based on any specific provision of the

policy including:


  x     that plaintiff has failed to state a claim upon which

        relief can be granted (First),



                                    41
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 42 of 73 PageID #: 19645




  x   that plaintiff has failed to show, and cannot carry its

      burden of demonstrating, that any direct physical loss or

      damage it has alleged, and any costs or other amounts it

      alleges it incurred, were caused by or resulted from a

      peril not otherwise excluded (Seventh),

  x   that plaintiff has failed to show, and cannot carry its

      burden of demonstrating, that any business income loss and

      any extra expense it has allegedly incurred or experienced

      were caused by or resulted from direct physical loss or

      damage by a covered peril to property (Eighth),

  x   that plaintiff’s “claims are barred, in whole or in part,

      to the extent that the terms, conditions, limitations, and

      provisions of the Federal Policy limit, exclude, or

      preclude coverage for the Loss and/or its Claim”

      (Eleventh),

  x   that defendants “reserve[] the right to assert any and all

      policy defenses provided for in the contract of insurance,”

      (Twelfth),

  x   that defendants acted in conformity with law (Thirteenth),

  x   that defendants acted in conformity with the contractual

      obligation to its insured (Fourteenth), and

  x   that defendants reserve the right to raise additional

      affirmative defenses (Fifteenth).


                                    42
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 43 of 73 PageID #: 19646



           Plaintiff moves for summary judgment on these defenses

because defendants have not identified any basis to deny

coverage based on these defenses and the time to raise

additional defenses has passed.       Defendants do not respond to

these arguments.    To the extent these affirmative defenses

reserve the right to assert additional defenses, they are not

necessary under Rule 15.      E.E.O.C. v. Timeless Investments,

Inc., 734 F. Supp. 2d 1035, 1055 (E.D. Cal. 2010) (“Rule 15 does

not require a defendant to ‘expressly reserve’ unnamed

affirmative defenses in its answer”) (citation omitted).            The

reservation of rights language is therefore immaterial.            See

Johnson v. Providence Health & Services, 2018 WL 2289331 at *3

(W.D. Wash. May 18, 2018).      Moreover, to the extent these

defenses assert that defendants acted in conformity with the

contract provisions and with applicable law, or that plaintiff

has not met its burdens of proof, they are not asserting

affirmative defenses, but instead echoing their arguments on the

merits of breach of contract and the UTPA claim.          See Adams v.

Jumpstart Wireless Corp., 294 F.R.D. 668, 671 (S.D. Fla. 2013)

(“An affirmative defense is one that admits to the complaint,

but avoids liability, wholly or partly, by new allegations of

excuse, justification, or other negating matters”).           As such,

those defenses are redundant and immaterial.



                                    43
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 44 of 73 PageID #: 19647



           The court accordingly finds that it is appropriate to

strike the First, Seventh, Eighth, Eleventh, Twelfth,

Thirteenth, Fourteenth, and Fifteenth defenses sua sponte.            See

Fed. R. Civ. P. 12(f)(1) (“The court may strike from a pleading

an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter. The court may act: (1) on its

own”).   Nothing in this finding should be read to preclude

defendants from asserting new defenses in accordance with the

appropriate procedure for amending pleadings under Rule 15, nor

should it be read as a conclusion as to the merits of any

affirmative defenses actually asserted by defendants.           Thus,

plaintiff’s motion for summary judgment as to these defenses is

moot.


           In their Ninth Affirmative Defense, defendants state

that plaintiff’s “claims are barred, in whole or in part, to the

extent [it] seeks payment in excess of any applicable limit of

insurance.”   ECF No. 30.     Plaintiff argues in conclusory fashion

that it is not seeking payment in excess of the limit on its

contract claim and is thus entitled to summary judgment.            Given

the lack of development of the argument, there is no basis for

the court to grant summary judgment as to the Ninth Affirmative

Defense.




                                    44
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 45 of 73 PageID #: 19648



           Defendants’ Tenth Affirmative Defense states that

plaintiff’s claims are precluded to the extent that plaintiff

failed “to comply with the provisions of the Federal Policy

entitled: Compliance By Insured, Inspection and Surveys, and/or

Insured’s Duties in The Event of Loss or Damage.”          ECF No. 30.

Plaintiff argues that defendants cannot demonstrate that

plaintiff failed to comply with the policy and that the only

evidence which relates to this claim is that plaintiff did not

preserve the majority of the silo for inspection.          Plaintiff

argues that, while it did destroy the hopper, this could not

amount to a failure to comply with inspection inasmuch as it

never received instructions from defendants’ inspectors prior to

destruction despite the inspectors being aware of the ongoing

demolition.


           Defendants do not respond to this argument in their

response brief, nor do they offer another basis to support the

affirmative defense.     Defendants do assert in their memorandum

in support of summary judgment that “[n]otwithstanding its

contractual obligation to preserve the damaged property for

inspection, which Mr. Gibson had expressly discussed at the

November 8 Lexington meeting, plaintiff disposed of most of Silo

No. 1’s parts and remnants following the demolition process.”

ECF No. 155 at ¶ 32.     The only citation for this claim is a


                                    45
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 46 of 73 PageID #: 19649



portion of Zaluski’s deposition testimony in which he admits

that he received a November 16, 2018 email from Gibson,

plaintiff’s insurance broker, informing him that “disposing,

moving, et cetera, of any of the critical components should be

delayed until [defendants’ engineers] are able to inspect.”

Zaluski Dep. 187-88.     Zaluski goes on to explain that he

believed that the focus of defendants’ engineers, based on the

November 14 meeting, had been the metal hopper and nothing else,

and that he thought that was the critical component which was

referenced in the email.      Id. at 189.


           Defendants have not identified what contractual

obligation was violated by plaintiff in destroying the remainder

of the silo, nor have they demonstrated that plaintiff violated

such a contractual obligation.       The only duties in relation to

an investigation that the court has identified in the policy is

the provision on “Duties ln The Event Of Occurrence, Offense,

Claim Or Suit,” which states in a general fashion that the

“insured must cooperate with us and other insurers in the

investigation or settlement of the claim.”         Policy at

FIC_008807-08.    Defendants fail to respond to plaintiff’s

argument that its destruction of parts of the silo was not a

violation of the policy inasmuch as it did not receive

instructions to not destroy the silo.        Defendants’ failure to


                                    46
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 47 of 73 PageID #: 19650



respond to this argument or to offer a theory by which

plaintiff’s destruction of the silo limits defendants’ liability

constitutes an abandonment of this argument.          See Lipton, 315

F.Supp.2d at 446.    Thus, summary judgment as to defendants’

Tenth Affirmative Defense is granted.


Coverage Clause


           Plaintiff further argues in its summary judgment

memorandum that, even if the collapse had been caused by

corrosion, the damage subsequent to the collapse - that is,

damage to the silo itself and to the conveyor belt on which it

landed - should not be excluded because damage caused by a

falling object does not fall within any of the exclusions.            For

this proposition, plaintiff notes that the general coverage

provision states that plaintiff is entitled to coverage for any

“direct physical loss or damage” to a “building” or “personal

property” that is “caused by or resulting from a peril not

otherwise excluded” from the policy.        Policy at FIC_008593

(emphasis added).    Plaintiff argues that under general

principles of contract interpretation, “caused by” and

“resulting from” should be understood to cover different

concepts to avoid surplusage.       Plaintiff argues therefore that

the best understanding of these phrases is that “caused by”

refers to a direct cause, or what it calls the link closest to

                                    47
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 48 of 73 PageID #: 19651



the damage in the chain of causation, while “resulting from”

refers to more remote causes up the chain.


           In TMW Enterprises, Inc. v. Federal Ins. Co., the

Sixth Circuit declined to adopt the reasoning plaintiff urges to

the same “caused by or resulting from” phrase in a provision

granting coverage.     619 F.3d 574 (6th Cir. 2010).       The court

reasoned that such an understanding would effectively read the

exclusions out of the policy altogether, as long as the final

causative agent of the damage was not expressly included in the

list of excluded perils.      Id. at 576.    The Sixth Circuit offered

the example of a roof with a defective design, which allows

water to leak into a building and damage the floors.           Id. at

577.   Plaintiff’s interpretation would say that this would

result in coverage since the water was the direct cause of the

damage, even if there were a defective design exclusion.            “To

say that the risk was not covered because other elements or

natural forces were the last causative agents of the damage,

though to be sure utterly foreseeable causes of the damages, is

to eliminate the exclusion.”       Id. at 577.    Beyond absurd

results, plaintiff’s interpretation is at odds with the nature

of an all-risk policy, which “basically covers everything unless

specifically excluded.”      Id. at 576.




                                    48
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 49 of 73 PageID #: 19652



            The Sixth Circuit likewise declined to place so

substantial a weight on avoiding surplusage in interpreting the

clause.    The court held that “[t]he canon is one among many

tools for dealing with ambiguity, not a tool for creating

ambiguity in the first place.”       Id. (emphasis in original).

While it is generally preferable to interpret contracts to

minimize surplusage, “surplusage alone does not make an

insurance policy ambiguous.”       Id. at 578 (quoting Michigan Twp.

Participating Plan v. Pavolich, 591 N.W.2d 325, 330 (Mich.

1998)).   As the court noted, contract drafting frequently

involves a “belt and suspenders” approach.         Id.


            In essence, the peril of the falling hopper is not

conceptually distinct from the corrosion that precipitated the

fall.    In Finn v. Continental Ins. Co., 218 Cal.App.3d 69, 267

Cal.Rptr. 22, 24 (1990), where water leaking from a broken sewer

pipe “for months or years” had damaged the foundation of the

plaintiff's house and the insured's “broad peril policy”

excluded damages from “continuous or repeated seepage or leakage

of water,” the court held that “leakage and broken pipes are not

two distinct or separate perils.... Leakage or seepage cannot

occur without a rupture or incomplete joining of the pipes.

This case involved not multiple causes but only one, a leaking

pipe.”    Id.


                                    49
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 50 of 73 PageID #: 19653



           If the hopper detached and fell because of corrosion,

then the corrosion would still have caused the resulting damage,

even if the ultimate agent of that damage is through the falling

hopper.   Thus, if defendants’ corrosion-based theory of

causation is proven correct at trial, plaintiff cannot somehow

recover for losses resulting from a falling object, where that

object is falling immediately following and because of an

excluded peril, merely by recasting the cause of loss under

another name.    No other peril appears to have operated between

the breaking of the weld and the hopper’s falling about 20 feet

onto the conveyor belt in a split-second.         Therefore, summary

judgment cannot be granted in plaintiff’s favor on its anti-

domino theory.


Damages


           Defendants move for partial summary judgment as to

damages arising under the “Business Income and Extra Expense”

provision of the policy.5      Business interruption coverage is

designed to put an insured in the place it would have been had

no business interruption occurred.        Prudential LMI Comm. v.



5 Defendants do not seek summary judgment as to plaintiff’s
request for damages arising from silo demolition and the cost of
replacing the conveyor, inasmuch as these damages could be
established by lay testimony and are subject to a dispute of
material fact. Defs.’ Summ. J. Mem. 29.

                                    50
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 51 of 73 PageID #: 19654



Colleton Enter., Inc., 976 F.2d 727, *2-3 (4th Cir. 1992)

(Table).    The policy provides that the insurer “will pay for the

actual: business income loss you incur due to the actual

impairment of your operations; and extra expense you incur due

to the actual or potential impairment of your operations, during

the period of restoration.”      Policy at FIC_008623.


            In establishing its damage calculations, plaintiff

relies heavily on the analysis performed by its Chief Accounting

Officer, John Marcum, who supervised the compilation of data and

computation of losses plaintiff incurred as a result of the

failure event.    Marcum Decl., ECF No. 171-1.        Marcum supported

those calculations by collecting supporting documentation

including invoices, timesheets, statements of profit and loss,

and contracts.    Id.   Plaintiff’s accounting experts, Lane Ellis,

Jr. and Patrick M. Smith, authored a report in which they opined

that the methodology and conclusions reached by Marcum were

reasonable.   Smith Report, ECF No. 172-15.


            Defendants assert that there is no admissible evidence

supporting the claim to either business income or extra expenses

coverage.   They contend that Marcum cannot testify as to his

opinions regarding losses because he was not designated as an

expert under Rule 26(a)(2)(A) and the applicable time for

disclosure has elapsed.      Plaintiff contends that Marcum is

                                    51
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 52 of 73 PageID #: 19655



available and competent to testify as a lay witness.           He was

disclosed in the plaintiff’s Rule 26(a)(1) disclosures, which

noted that he had relevant knowledge regarding plaintiff’s

damages and the accounting practices followed to collect damages

documentation.    Marcum Decl. ¶ 8.       Defendants did not depose

Marcum in this matter.     Id.


           Marcum’s proposed testimony as to the collection and

calculation of internal data to arrive at a damages sum appears

to be appropriate lay testimony.         As the advisory committee

notes to Rule 701 recognize, “most courts have permitted the

owner or officer of a business to testify to the value or

projected profits of the business, without the necessity of

qualifying the witness as an accountant, appraiser, or similar

expert.”   Fed. R. Evid. 701 advisory committee's note to 2000

amendment (citing Lightning Lube, Inc. v. Witco Corp., 4 F.3d

1153 (3d Cir.1993)); see also Lord & Taylor, LLC v. White Flint,

L.P., 849 F.3d 567, 575-76, (4th Cir. 2017) (employees may

“opine on accounting projections under Rule 701, so long as

their opinions are based on their first-hand experience on the

job”).   Courts permit such testimony by officers or managers of

a company, which is outside the ordinary bounds of personal

knowledge based upon physical perception, “because of the

particularized knowledge of a witness by virtue of his personal


                                    52
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 53 of 73 PageID #: 19656



experience in a field.”      King v. Rumsfeld, 328 F.3d 145, 158

(4th Cir. 2003) (Gregory, J., concurring in part).           Marcum

appears competent to testify as to the damages information he

collected and computed, and for the purposes of summary

judgment, the court considers Marcum’s proposed testimony as

explained in his declaration.


           Moreover, while Smith and Ellis did not form an

opinion as to the appropriate damage calculation, Smith Dep. 82-

83, they did form an opinion that the methodology and

conclusions reached by Marcum were reasonable and appropriate.

Thus, their opinions are considered as well for the purposes of

summary judgment as to damages.


           The policy defines “business income” as:

     A. net profit or loss, including rental income from
     tenants and net sales value of production, that would
     have been earned or incurred before income taxes;
     B. your continuing normal:
          l. operating and
          2. payroll, expenses;
     C. charges you incur which are the legal obligation of
     your tenant which would otherwise be your obligations;
     and
     D. the cost you are required to pay to rent temporary
     premises when that portion of the premises shown in
     the Declarations occupied by you is untenable, not to
     exceed the fair rental value of such untenable portion
     of the building you occupy.

     Business income does not mean bank interest or
     investment income.

Policy at FIC_008695.


                                    53
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 54 of 73 PageID #: 19657



             Under the “Loss Determination” provision, the policy

provides that:

        The amount of business income loss will be determined
        based on the:
           x net income of your business before the direct
             physical loss or damage occurred;
           x the likely net income of your business if no loss
             or damage occurred, but not including any
             business income that would likely have been
             earned as a result of an increase in the volume
             of business due to favorable business conditions
             caused by the impact of the covered loss on
             customers or on other businesses; and
           x your continuing operating expenses, including
             your continuing normal payroll expenses,
             necessary to resume operations with the same
             quality of service that existed just before the
             direct physical loss or damage.

Policy at FIC_008631.     The Loss Determination provision thus

establishes that to recover, an insured must prove: (1) the net

income of plaintiff’s business prior to the loss or damage, (2)

the likely net income had the failure event not occurred, and

(3) the insured’s continuing normal payroll expenses necessary

to resume operations to pre-event levels.


             Neither the Smith report nor the Marcum declaration

evidence the net income of plaintiff’s business prior to the

loss.    Nor does plaintiff point to any evidence before the court

that would indicate it would be able to prove plaintiff’s pre-

loss net income.    Likewise, plaintiff does not identify or

evidence a likely net income had the failure event not occurred.

Neither Marcum nor Smith opine as to what that amount would be.

                                    54
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 55 of 73 PageID #: 19658



Instead, plaintiff identifies four categories of loss which one

could categorize, though plaintiff does not do so explicitly, as

falling within the business income provision: (1) “Continuing

payroll for deep mine labor for lost shifts,” (2) “Contractual

penalties for Kinder Morgan Shortfall for Pier IX,” (3) “Lost

business income for missed shipments to Thyssen,” and (4) “Lost

business income for lost production.”        See Smith Report at 3.


           While plaintiff has failed to comply strictly with the

formula specified in the policy for determination of business

income loss, that loss may be proved to the extent of

irredeemable losses experienced on particular contracts (Kinder

Morgan or Thyssen) and evidence of other similar losses during

the restoration period, which may be as long as November 2018 to

June 2019, together with “continuing operating expenses.”


           Extra expenses are defined by the policy to be those

“necessary expenses [the insured] incur[s]:”

     A. in an attempt to continue operations, over and
     above the expenses [the insured] would have normally
     incurred; and
     B. to repair or replace any property, or to research
     or restore the lost information or damaged valuable
     papers, records and media, if such action will reduce
     any loss [the insurer] would pay under this insurance

Policy at FIC_008698.     Under the Loss Determination provision,

the amount of extra expenses is to be determined by “the

necessary expenses that: exceed [the insured’s] normal operating


                                    55
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 56 of 73 PageID #: 19659



expenses that would have been incurred by operations during the

period of restoration, if no physical loss or damage had

occurred; and reduce the business income loss that otherwise

would have been incurred.”      Policy at FIC_008631.


            Plaintiff calculated four categories of economic

losses that could be categorized as within the Extra Expenses

coverage: (1) “silo demolition and removal,” (2) “extra expense

incurred to continue operations,” (3) “construction of bypass

belt necessary to continue operations,” and (4) interest paid on

“revolver draws.”    Smith Report at 3.      Defendants do not seek

partial summary judgment as to the losses sustained from silo

demolition and removal or from the construction of the bypass

belt.   Defs.’ Summ. J. Mem. 29 n.4.       The extra expenses incurred

to continue operations include nine components: coal haulage,

coal loading, stockpile management & construction, environmental

/ permitting, road cleaning and maintenance, safety training &

violations, over / under weight penalty charges by CSX, internal

equipment usage costs, and loading, sampling & analysis.            Smith

Report 7.   The interest paid on revolver draws refers to the

fact that plaintiff had less cashflow and thus had to borrow

money on a revolving line of credit to fund ongoing operations.

Id. at 10-11.    Accordingly, it had to pay a higher amount of




                                    56
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 57 of 73 PageID #: 19660



interest than it otherwise would have in order to continue its

operations.


            Marcum’s declaration provides sufficient information

to conclude that his testimony at trial could establish that the

specific categories under “extra expense incurred to continue

operations” and the interest on the revolver draws were expenses

that were both necessary and exceeded plaintiff’s normal

operating expenses.     For example, Marcum explains that the

Environmental / Permitting line item reflects reclamation work

and maintenance work that was “necessary due to the silo

failure.”   Marcum Decl. ¶ 26(c).        Whether the extra expenses

were in fact in excess of normal expenses and whether they were

necessary remains a material issue of fact.


            Likewise, whether the expenses fell within the “period

of restoration,” as defined by the policy is an issue of

material fact.    Plaintiff contends that the period of

restoration ran from the date of the failure event until June

2019, when it believes that operations were restored to the

level which would generate the business income that it

experienced prior to the failure event.         Marcum Dec. at ¶ 73.

Defendants’ expert, Lewis, opines that “operations could have

been restored with reasonable speed and appropriate diligence to

their pre-loss condition in December of 2018, and that

                                    57
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 58 of 73 PageID #: 19661



operations were, in fact, substantially or completely restored

to their pre-loss condition by the end of December of 2018 at

the latest.”    The replacement conveyor system was scheduled to

be completed in December 2018 but was not in fact completed

until February 28, 2019.      Defs.’ Summ. J. Mem. ¶ 59, Pl.’s Resp.

¶ 59.    Full operations remained elusive until June 2019, when

support structures were completed on the other two silos.            Id.

Defendants argue that the delay in completing the conveyor belt

and the time it took to complete the upgrade work of Silos 2 and

3 should not be included within the period of restoration.


             The period of restoration began to run with the

failure event.    See Policy at FIC_008722 (the period being

“immediately after the time of direct physical loss or damage by

a covered peril to property”).       The “[p]eriod of restoration

will continue until [the insured’s] operations are restored,

with reasonable speed, to the level which would generate the

business income amount that would have existed if no direct

physical loss or damage occurred.”        Policy at FIC_008723.      This

period includes “the time required to:

        A. repair or replace the property; or
        B. repair or replace the property to comply with the
        minimum standards of any enforceable
        ordinance or law that:
             1. regulates the repair or replacement of any
             property;
             2. requires the tearing down of parts of any
             property not damaged by a covered peril;

                                    58
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 59 of 73 PageID #: 19662



           and
           3. is in force prior to the date of the direct
           physical loss or damage

Id.   In clear terms, the policy measures the period of

restoration according to when operations are restored, rather

than the time at which the damaged property is replaced or

repaired, as long as the speed at which such restoration occurs

is reasonable.    At a minimum, the period of restoration includes

the time it takes to repair or replace the property.           Of

particular importance to the issues raised by defendants, the

policy defines the silos together, rather than individually, as

a single building.     Policy at FIC_008579 (describing Elk Creek

Raw Silos as Premises #4, Building 1).


           Whether the time it took for plaintiff to modify the

other two silos caused the period to reach full restoration of

operations to exceed that which was reasonable is a matter of

material and disputed fact.      Plaintiff’s position that the

period of time was reasonable may be supported by circumstantial

evidence, given the potentially dangerous condition that the

remaining silos were in.      According to plaintiff’s expert on

mining engineering Dennis Kostic, it was “common sense” for

plaintiff to address a risk of collapse of the other two silos,

which only revealed itself after the failure event in Silo No.

1, as a matter of worker safety.         Kostic Dep. 55, 60.    Likewise,



                                    59
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 60 of 73 PageID #: 19663



a factfinder could find it unreasonable to have delayed

production to provide the additional support to the remaining

silos before resuming operations.        Accordingly, whether the

extra expenses identified by plaintiff meet the requirements of

the policy, namely, whether they were (1) necessary, (2) extra,

and (3) during the period of restoration, remains a material

issue of fact and summary judgment for defendants is denied as

to those expenses.


           Lastly, plaintiff seeks damages related to the

replacement of Silo 1.     It is undisputed that plaintiff has not

replaced Silo 1.    Defs.’ Summ. Mem. ¶ 57, Pl.’s Resp. ¶ 57.

Consequently, the plaintiff can only recover the Actual Cash

Value (“ACV”) of the property.       Policy at FIC_008612.      The

policy computes ACV as the cost to repair or replace the

property at the time of loss less physical deterioration,

physical depreciation, obsolescence, and depletion.           Policy at

FIC_008613.


           Though the report by Smith and Ellis notes that

plaintiff has calculated a sum for “cost to replace silo,” they

“specifically did not analyze the Plaintiff’s damage relating to

the item ‘Cost to replace silo.’”        Smith Report 2.     Nor does

Marcum’s declaration explain how the sum identified by plaintiff

as to the cost of replacement is reached.         Plaintiff provides no

                                    60
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 61 of 73 PageID #: 19664



evidence of either cost to replace or the amount of depreciation

to be applied.    In sum, as defendants observe and plaintiff does

not rebut, plaintiff has not identified any evidence to support

an ACV of Silo 1.    Partial summary judgment is granted as to

damages arising out of replacement costs for Silo 1.


Breach of Duty of Good Faith and Fair Dealing


           Plaintiff alleges in Count III of its amended

complaint “Defendant’s Breach of Duty of Good Faith and Fair

Dealing,” based on allegedly erroneous and unreasonable coverage

positions taken in its determination that the failure event was

not covered.   ECF No. 14.     Defendants argue that they are

entitled to summary judgment on Count III because there is no

independent cause of action for a breach of the duty of good

faith and fair dealing under West Virginia law.          Defendants note

as well that Count III is dependent on plaintiff’s prevailing

under its Count II breach of contract claim.


           To the extent Count III alleges facts entitling

plaintiff to attorneys’ fees and punitive damages, it is treated

as a single cause of action with Count II.6         See Mid-State



6 The court notes that while plaintiff argues in its summary
judgment memorandum that it is also entitled to damages
associated with aggravation and inconvenience, these damages are
not pled in the operative complaint. See ECF No. 14.

                                    61
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 62 of 73 PageID #: 19665



Automotive, Inc. v. Harco National Ins. Co., 2019 WL 6130457, at

*3 (S.D.W. Va. Nov. 18, 2019) (treating Count I Breach of

Contract and Count III Breach of the Implied Covenant of Good

Faith and Fair Dealing as a single breach of contract claim);

see also Mountaineer Prop. Co., LLC v. Assurance Co. of Am.,

2016 WL 5107026, at *3 (N.D.W. Va. Sept. 20, 2016) (construing

“Count II Breach of Contract and Count III Breach of Implied

Covenant of Good Faith and Fair Dealing, as a single breach of

contract claim”).


           Inasmuch as the court has found that summary judgment

against plaintiff on the breach of contract claim is

unwarranted, summary judgment is not warranted as to any Count

II/III claim for Hayseeds damages.        See Hayseeds, Inc. v. State

Farm Fire & Cas., 352 S.E.2d 73, 80 (W. Va. 1986) (“[W]hen a

policyholder substantially prevails in a property damage suit

against an insurer, the policyholder is entitled to damages for

net economic loss caused by the delay in settlement, as well as

an award for aggravation and inconvenience”).          Because the

underlying contract claim remains a matter of disputed material

fact, plaintiff may continue in its effort to seek reasonable

attorneys’ fees under Hayseeds, should it prevail.




                                    62
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 63 of 73 PageID #: 19666



Unfair Trade Practices Act and Punitive Damages


           Plaintiff alleges in Count IV of its amended complaint

that defendants violated West Virginia’s Unfair Trade Practices

Act (“UTPA”), codified at W.Va. Code § 33-11-4(9).           The statute

prohibits insurers from engaging in a “general business

practice” of unfair claim settlement.        W. Va. Code § 33–11–4(9).

In order to establish a violation of the UTPA based on an

insurer's handling of a single claim,

     the evidence should establish that the conduct in
     question constitutes more than a single violation of
     W. Va. Code § 33–11–4(9), that the violations arise
     from separate, discrete acts or omissions in the claim
     settlement, and that they arise from a habit, custom,
     usage, or business policy of the insurer, so that,
     viewing the conduct as a whole, the finder of fact is
     able to conclude that the practice or practices are
     sufficiently pervasive or sufficiently sanctioned by
     the insurance company that the conduct can be
     considered a “general business practice” and can be
     distinguished by fair minds from an isolated event.

Dodrill v. Nationwide Mut. Ins. Co., 491 S.E.2d 1, 13 (W. Va.

1996).   Accordingly, a valid UTPA claim against an insurer based

on a single claim requires showing that the “insurer (1)

violated the UTPA in the handling of the claimant's claim and

(2) that the insurer committed violations of the UTPA with such

frequency as to indicate a general business practice.”           Holloman

v. Nationwide Mut. Ins. Co., 617 S.E.2d 816, 823 (W. Va. 2005).

The UTPA lists fifteen general business practices that amount to




                                    63
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 64 of 73 PageID #: 19667



unfair claim settlement practices.        W. Va. Code § 33–11–4(9)(a)–

(o).


           Defendants also seek summary judgment against

plaintiff’s claim for punitive damages.         An insured cannot seek

punitive damages under West Virginia law for a violation of the

UTPA unless it “can establish a high threshold of actual malice

in the settlement process.”      Hayseeds, Inc. v. State Farm Fire &

Casualty, 352 S.E.2d 73, 80-81 (W.Va. 1986).          Actual malice here

means “that the company actually knew that the policyholder's

claim was proper, but willfully, maliciously and intentionally

denied the claim.”     Id.   The West Virginia Supreme Court of

Appeals explained that it “intend[ed] this to be a bright line

standard, highly susceptible to summary judgment for the

defendant.”   Id.   “Unless the policyholder is able to introduce

evidence of intentional injury—not negligence, lack of judgment,

incompetence, or bureaucratic confusion—the issue of punitive

damages should not be submitted to the jury.”          Id.


           Plaintiff presents four instances it contends

constitutes unfair settlement practices: (1) the allegedly

intentional alterations of a claims file note regarding the

March 2019 meeting between the parties, (2) the failure to

document the claim file regarding that meeting’s subject matter,

(3) defendants’ failure to take notes documenting their analysis

                                    64
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 65 of 73 PageID #: 19668



as to the so-called Mechanical Breakdown Exclusion, and (4)

failure to document complaints made against them.          Plaintiff

does not inform the court what the underlying business practice

is for which these supposed violations evidence a habit, custom,

usage, or business policy.      Nor does plaintiff explain to the

court how these failures of the insurer violate the UTPA.


           Additionally, plaintiff claims that defendants’

“repeated bad faith and malicious conduct” also constitutes UTPA

violations.    Plaintiff raises four categories of malicious

conduct: (1) issues relating to the hiring of WJE as an

investigator of the failure event, (2) failure to investigate

several pathways for coverage for plaintiff, (3) intentional

disregard of the Copper River litigation, and (4) general

misconduct in the course of litigating this case.


           As to the unfair settlement practices, plaintiff

claims that the alteration to an email summarizing a March 2019

meeting between representatives of plaintiff and defendants, the

failure to record the meeting in the claim file, and the failure

to make documentation of the Mechanical Breakdown Exclusion

constitute violations of § 114-4-3 of the West Virginia Code of

State Rules.   That regulation is promulgated by the Insurance

commissioner, in order to “define certain practices in [West

Virginia] which constitute unfair ... practices ... and methods

                                    65
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 66 of 73 PageID #: 19669



of settlements” of insurance claims.        W. Va. Code R. § 114–14–

1.1(a); W. Va. Code §§ 33-11-4a(h) (authorizing insurance

commissioner to establish standards of conduct under UTPA).


           The regulation provides that an insurer’s claim “files

shall contain all notes and work papers pertaining to the claim

in such detail that pertinent events and the dates of such

events can be reconstructed.”       W. Va. Code St. R. § 114-14-3.

It further provides that “[a]ll communications and transactions

emanating from or received by the insurer shall be dated by the

insurer.   A notation of the substance and date of all oral

communications shall be contained in the claim file.”           Id.


           The first claimed violation is based on a draft e-mail

sent internally between employees of defendants in an attempt to

summarize a meeting on March 28, 2019 involving plaintiff and

defendants, at which the parties discussed the causation issue.

The draft summarized what occurred at that meeting and indicated

that “new information was discussed” at the meeting.           When the

e-mail was sent from Ace’s insurance adjuster, Frank Gonsalves

to Zaluski, it indicated that “information was exchanged,”

without the word “new.”      The second claimed violation is based

on a draft note by Gonsalves, which indicated that during the

March 2019 meeting plaintiff had “provided their thoughts as to

the cause of loss,” but that statement was ultimately removed

                                    66
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 67 of 73 PageID #: 19670



from the note before being put into the claim file.           ECF No.

171-32.   However, the ensuing paragraph of that same note goes

on to explain what plaintiff’s thoughts were as to the cause of

loss.


           The edits made to these documents are of an

exceedingly minor nature and no reasonable factfinder could find

that these edits modified the substance of what is described in

the documents.    Plaintiff attempts no showing that the notes and

communications contained in the case file fall short of the

regulation’s command that notes be “in such detail that

pertinent events and the dates of such events can be

reconstructed.”


           Plaintiff alleges that defendants failed to make any

notes relating to its coverage regarding the Mechanical

Breakdown Exclusion despite the fact that defendants had gone

through an internal analysis of the applicability.           In

conclusory fashion, plaintiff argues this violates the same

regulation.   It does not appear to the court that defendants had

a duty under the regulation to document their analysis as to the

inapplicability of each coverage provision in the contract,

including exclusions which defendants have not relied upon.

Inasmuch as plaintiff has not shown how the absence of such




                                    67
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 68 of 73 PageID #: 19671



analysis implicates the reconstruction of such events, they have

not demonstrated a violation of the regulation.


           Plaintiff contends that defendants have failed to

document complaints made against them to the West Virginia

Department of Insurance (“WVDOI”), in violation of W. Va. Code §

33-1-4(10).   Kurt Chapin declared on behalf of defendants that

defendants had no record of complaints against them to the WVDOI

because there were no such complaints.        Chapin Decl. at ¶ 20.

Plaintiff does not support its contention with any evidence or

even allege that there were complaints to keep records of.

Accordingly, failure to document complaints to the WVDOI cannot

form the basis for a UTPA claim.


           As to the allegation of bad faith and malicious

conduct, plaintiff contends that numerous issues with

defendants’ engineers, WJE, constitute both evidence of a UTPA

claim and malice.    It argues that defendants failed to evaluate

the qualifications of WJE before bringing them in to do

investigatory work, that the employment of WJE raised issues of

bias because WJE performed many other investigations for

defendants and advertised its relationship with defendants, that

the senior principal at WJE did not adequately investigate the

causes of the collapse, and that the claim was denied before WJE

rendered a report.     Plaintiff fails to explain what provision of

                                    68
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 69 of 73 PageID #: 19672



the UTPA these alleged violations transgress or how this

evidences malice under West Virginia law.


             Plaintiff also contends in a general manner that

“Defendants failed to investigate multiple pathways to

coverage,” citing portions of its summary judgment motion

dealing with the coverage clause, the Planning, Design, Material

or Maintenance Exclusion, and the Mechanical Breakdown

Exclusion.    For reasons discussed infra, the latter two

provisions were exclusions to the policy and not pathways to

coverage for plaintiff and plaintiff’s argument as to coverage

under the coverage clause is without merit.         Plaintiff does not

show why defendants were under a duty under the UTPA to

investigate the identified exclusions or how the supposed

failure to investigate them amounted to a violation of the UTPA.

Nor do they show how this conduct constitutes evidence of

malice.


             Finally, plaintiff contends that defendants’ allegedly

“intentional disregard” of Copper River demonstrates malice

given the overlap in personnel handling the two claims.

Plaintiff contends that Ace’s Vice President, James Hamilton,

was Chubb Custom’s corporate representative in the Copper River

case and Kurt Chapin, Ace’s Chief Technology Officer, who took

no part in the handling of the Copper River claims, personally

                                    69
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 70 of 73 PageID #: 19673



knew about the holding in Copper River.         Hamilton was the direct

manager to Mr. Magnotta, the executive general adjuster who took

part in the cause of loss assessment in this case.           Hamilton

Dep., ECF No. 151-11 at 25.      Hamilton testified that he was

unaware of the decision in Copper River prior to preparing for

his deposition in this case.       Id. at 14.    Chapin, who was not

involved in the claims analysis in Copper River, did not share

what he knew about the holding in that case with his staff

because he understood it to be confined to the particulars of

that policy, the facts of the case, and that jurisdiction, and

thus, it would likely not have impacted other matters.           Chapin

Dep. 15.


           The tenuous connection plaintiff draws between these

two claims is not evidence of malice as defined in this setting

by the Supreme Court of Appeals for West Virginia.           Plaintiff

has presented no evidence that any of defendants’ employees

willfully, maliciously, or intentionally disregarded the holding

in Copper River.    As discussed supra, Copper River is neither

preclusive nor binding precedent to this case, and to the extent

that the case may be argued as persuasive, it is confined to the

particulars of the contract involved in that case, which is not

the same as the plaintiff’s contract, and it involves the

application of another state’s law.        Chapin’s conclusion that


                                    70
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 71 of 73 PageID #: 19674



the holding in Copper River was inapplicable was reasonable and

falls well short of the malice standard.         Likewise, Hamilton’s

lack of knowledge as to the holding of the Copper River decision

itself negates malice.


           In addition, plaintiff tosses in a list of alleged

misconduct by defendants in the course of litigation, including

hiding their involvement in Copper River during discovery, false

statements made by defendants in their summary judgment briefing

which have been discussed supra, and “other misconduct,” as

evidence of defendants’ malice.       Plaintiff cites no case for the

proposition that litigation misconduct may constitute

maliciousness in the settlement process, which is definitionally

over by the time that litigation in this case commenced.

Moreover, plaintiff cites no evidence that any alleged

misconduct by defense counsel was committed intentionally,

willfully, or maliciously.


           Plaintiff has shown no evidence that defendants

engaged in a business practice, policy, or custom of any unfair

trade practices in relation to settlement of this case or any

other.   Nor has plaintiff shown evidence that defendants acted

with malice in the settlement of plaintiff’s claim.

Accordingly, summary judgment against plaintiff is granted as to

Count IV and as to an award of punitive damages.

                                    71
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 72 of 73 PageID #: 19675



                             IV. Conclusion


           Accordingly, it is hereby ORDERED as follows:


           1. Plaintiff’s motion to supplement its summary

              judgment briefing is granted;

           2. Plaintiff’s motion for summary judgment is denied as

              to Counts I-IV of the amended complaint and as to

              defendants’ First, Third, and Fifth through

              Fifteenth Affirmative Defense;

           3. Defendants’ First, Seventh, Eighth, Eleventh,

              Twelfth, Thirteenth, Fourteenth, and Fifteenth

              defenses are stricken;

           4. Plaintiff’s motion for summary judgment is granted

              as to defendants’ Second and Fourth Affirmative

              Defense;

           5. Defendants’ motion for summary judgment is denied as

              to Counts I-III;

           6. Defendants motion for summary judgment is granted as

              to damages relating to the replacement of Silo 1,

              Count IV of the amended complaint, and as to

              punitive damages, and denied as to other damages.




                                    72
Case 2:19-cv-00703 Document 305 Filed 06/23/21 Page 73 of 73 PageID #: 19676



           The Clerk is directed to forward copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.




                                              ENTER: June 23, 2021




                                    73
